For Further Information Contact: David Renauld Vice President, Corporate Affairs (413) 584-1425 FOR IMMEDIATE RELEASE TERABEAM ANNOUNCES FIRST QUARTER 2 San Jose, CA, May 9, 2007– Terabeam, Inc. (NASDAQ:TRBM), a global pioneer and leading developer and supplier of Mesh, WiMAX, Wi-Fi and Millimeter Wave wireless products andsolutions, today announced its financial results for the first quarter ended March 31, 2007. Revenue for the quarter ended March 31, 2007 was $17.7 million, a decrease of approximately 3% from the revenue of $18.2 million for the quarter ended December 31, 2006 and a decrease of approximately 4% from the revenue of $18.5 million for the quarter ended March 31, 2006. The net loss for the quarter ended March 31, 2007 was $3.0 million ($0.14 per share-diluted) compared to net loss of $2.0 million ($0.09 per share-diluted) for the quarter ended December 31, 2006 and net loss of $4.5 million ($0.21 per share-diluted) for the quarter ended March 31, 2006. Robert Fitzgerald, Terabeam’s Chief Executive Officer, stated “We are pleased with the continued stabilization we experienced in the first quarter of 2007.We believe our results for the first quarter, which is typically our weakest quarter, together with our new products and momentum we are seeing in the marketplace, position us well for the rest of 2007.” Conference Call Information Terabeam will host a conference call to discuss this release, financial results, developments at the company, and other matters of interest to investors and others today, May 9, 2007 starting at 5:00 p.m. Eastern Time.The discussion may include forward-looking information. To participate in this conference call, please dial 800-231-9012 (or 719-457-2617 for international callers), confirmation code 4359680 for all callers, atleast ten minutes before start time.The conference call will also be broadcast live over the Internet.Investors and others are invited to visit Terabeam’s website at http://www.terabeam.com to access this broadcast.Replays will be available telephonically for approximately one week by dialing 888-203-1112 for domestic callers and 719-457-0820 for international callers, confirmation code 4359680 for all callers, and over the Internet for approximately 90 days at Terabeam’s website at http://www.terabeam.com. Terabeam Announces First Quarter 2007 Financial Results May 9, 2007 Page 2 About Terabeam Terabeam, Inc. has two primary subsidiaries Proxim Wireless Corporation and Ricochet Networks, Inc.Proxim Wireless Corporation is a global leader in providing WiMAX, Wi-Fi, and other broadband wireless solutions to meet the performance, scalability, and security requirements of enterprises, government, and service providers.Ricochet Networks, Inc. is a leading portable Wireless Internet Service Provider (WISP) with operational markets in Denver, Colorado and San Diego, California.Additional information about the company can be found at the company's website located at http://www.terabeam.com or by contacting the company by telephone at 413-584-1425 or by email at IR@terabeam.com. Safe Harbor Statement Statements in this press release that are not statements of historical facts are forward-looking statements that involve risks, uncertainties, and assumptions.Terabeam’s actual results may differ materially from the results anticipated in these forward-looking statements.The forward-looking statements involve risks and uncertainties that could contribute to such differences including those relating to and arising from the ongoing uncertainty in the telecommunications industry and larger economy; the intense competition in our industries and resulting impacts on our pricing, gross margins, and general financial performance; time and costs associated with developing and launching new products; uncertainty about market acceptance of products we introduce; potential long sales cycles for new products such that there may be extended periods of time before new products contribute positively to our financial results; decisions we may make to delay or discontinue efforts to develop and introduce certain new products; time, costs, political considerations, typical multitude of constituencies, and other factors involved in evaluating, equipping, installing, and operating municipal networks; difficulties or delays in developing and supplying new products with the contemplated or desired features, performance, compliances, certifications, cost, price, and other characteristics and at the times and in the quantities contemplated or desired; the difficulties in predicting Terabeam’s future financial performance; and the impacts and effects of any other strategic transactions Terabeam may evaluate or consummate.Further information on these and other factors that could affect Terabeam’s actual results is and will be included in filings made by Terabeam from time to time with the Securities and Exchange Commission and in its other public statements. - Financial Tables Follow - Terabeam Announces First Quarter 2007 Financial Results May 9, 2007 Page 3 TERABEAM, INC. CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, 2007 2006 Assets (unaudited) Current assets: Cash and cash equivalents $ 7,912 $ 10,290 Investment securities – available-for-sale 201 168 Accounts receivable, net 6,814 5,539 Inventory 9,301 10,142 Prepaid expenses 1,602 1,246 Total current assets 25,830 27,385 Property and equipment, net 2,563 2,660 Other Assets: Restricted cash 76 76 Goodwill 7,922 7,922 Intangible assets, net 11,012 11,545 Deposits and prepaid expenses 297 287 Total other assets 19,307 19,830 Total assets $ 47,700 $ 49,875 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ 13,830 $ 13,887 Deferred revenue 2,767 2,198 License agreement payable - current maturities 879 868 Total current liabilities 17,476 16,953 License agreement payable, net of current maturities 1,864 2,088 Total liabilities 19,340 19,041 Commitments and contingencies Stockholders’ Equity - - Preferred stock, $0.01 par value; authorized 4,500,000, none issued at March 31, 2006 and December 31, 2005 - - Common stock, $0.01 par value, 100,000,000 shares authorized, 21,540,865 issued and outstanding at March 31, 2006 and 21,446,217 issued and outstanding at December 31, 2005 216 216 Additional paid-in capital 58,454 57,976 Retained earnings(accumulated deficit) (30,271 ) (27,285 ) Treasury stock - - Accumulated other comprehensive income: Net unrealized gain (loss) on available-for-sale securities (39 ) (73 ) Total stockholders’ equity 28,360 30,834 Total liabilities and stockholders’ equity $ 47,700 $ 49,875 Terabeam Announces First Quarter 2007 Financial Results May 9, 2007 Page 4 TERABEAM, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, exceptper share data) (unaudited) Three Months EndedMarch 31, 2007 2006 Revenues $ 17,658 $ 18,536 Cost of goods sold 9,732 10,895 Gross profit 7,926 7,641 Operating expenses: Selling costs 4,745 4,269 General and administrative 3,409 3,334 Research and development 2,810 4,886 Total operating expenses 10,964 12,489 Operating loss (3,038 ) (4,848 ) Other income (expenses): Interest income 44 88 Interest expense (34 ) (33 ) Other income (loss) 66 331 Total other income (expenses) 76 386 Loss before income taxes (2,962 ) (4,462 ) Benefit (provision) for income taxes (24 ) (21 ) Net loss $ (2,986 ) $ (4,483 ) Weighted average shares - basicand diluted 21,553 21,462 Loss per share, basic and diluted $ (0.14 ) $ (0.21 )
